Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on July 2, 2019 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS
The Office objects to claims 1 and 8 for having the following informalities. Appropriate correction is required.
Claim 1
The formatting of clauses and subordinate clauses in claim 1 is inconsistent and unclear. Specifically, among the five steps that are claimed to occur at the intelligence service, there is a set of three distinct steps that are recited without any line breaks, and then a second set of two steps that are similarly formatted without any line breaks. It is also unclear whether the division of the first three steps from the remaining two steps is meant to have an effect on the scope of the claim.
Claim 1 should therefore be formatted as follows: 

1. A method comprising:
receiving an inline note within a document;
communicating content of the inline note and a user identifier associated with an author of the inline note to an intelligence service;
at the intelligence [[service,]] service: 
	identifying, from the content of the inline note, one or more agents and a request, the identified one or more agents being the author, one or more person agents, one or more bot agents, or a combination thereof; 
	generating a message to each of the one or more agents, the message comprising the request; [[and]] 
	communicating the message to the each of the one or more agents over a communication channel;
	receivingand
	storing the response in association with the corresponding agent and the request in a storage resource; and
inserting the response into the document tied to the inline note.
Optionally, the Applicant may want to further consider separating each sub-step performed at the intelligence service with commas instead of semicolons:
 1. A method comprising:
receiving an inline note within a document;
communicating content of the inline note and a user identifier associated with an author of the inline note to an intelligence service;
at the intelligence [[service,]] service: 
	identifying, from the content of the inline note, one or more agents and a request, the identified one or more agents being the author, one or more person agents, one or more bot agents, or a combination [[thereof;]] thereof, 
	generating a message to each of the one or more agents, the message comprising the request, 
	communicating the message to the each of the one or more agents over a communication [[channel;]] channel,
	receivingagents, and 
	storing the response in association with the corresponding agent and the request in a storage resource; and
inserting the response into the document tied to the inline note.
Claim 8
In claim 8, the word “response” in “assigning any of the set of bot agents that response to the request” appears to be a typographical error, where “respond” was likely intended.
CLAIM INTERPRETATION
The Applicant’s explicit definition of “computer-readable storage medium” in the specification, limiting that term to non-transitory media, (Spec. ¶ 96) overcomes the Office’s presumption that the broadest reasonable interpretation of that term ordinarily includes transitory media. Accordingly, claims 16–20 are understood to at least require an article of manufacture within the meaning of 35 U.S.C. § 101.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 14 and 15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description fails to show that the Applicant had possession of a system in which both a content creation application and a communication application (and their respective instructions) are stored on the same system’s computer readable storage media, and executed by the same system’s processing system. To the contrary, FIGS. 1, 2A, 2B, and 7, and their corresponding disclosures, are quite clear that the content creation application 102 is stored and/or executed on an end-user’s client device, whereas the communication application 145 is stored and/or executed on the agent’s device. 
To be sure, paragraph 50 suggests that the communication application 145 may execute on a computing device similar to device 700 in Figure 7, but this is not the same as disclosing that the content creation application and communication application each execute on the same device 700, as opposed to two copies of device 700.
In other words, claim 14 essentially describes an arrangement in which the user sends a request to an intelligence service, but then rather than send the request to an agent, the intelligence service merely sends the request back to the same user so that he can provide an answer to himself. The specification fails to show that the Applicant had possession of such an arrangement. Indeed, an arrangement like the one recited in claim 14 would defeat the inventions entire purpose of “eliciting knowledge” from expert agents or bots, as the user would simply be requesting information from himself.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 8 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of claim 8 is indefinite for two reasons.
First, when read together with the limitations incorporated from claim 1, the scope of “communicating the request to a set of bot agents; and assigning any of the set of bot agents that response to the request as the agent” in claim 8 is unclear. Since claim 1 already calls for communicating the request to whomever is identified as an agent (including the bots) and receiving a response from that agent, it is now ambiguous whether claim 8 calls for two rounds of request and response (first to identify the agent, and then a second time to actually get the answer to the request), or if communicating the request and receiving the response in claim 8 is meant to refer back to the same round of communicating the request and receiving the response in claim 1.
Second, claim 8 recites two limitations that contradict with one another. On one hand, claim 8 requires the step of “identifying, from the content of the inline note, the one or more agents.” Yet claim 8 does not actually identify the agent from the content of the note. It identifies the agent by blindly sending it to a set of agents and parroting back whichever ones respond to the communication. When two limitations contradict one another, the scope of a claim is indefinite, because it is unclear how a potential infringing embodiment would meet both contradictory elements.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
I.	BROWN DISCLOSES CLAIMS 1–7, 9–11, 14–16, 18, AND 19.
Claims 1–7, 9–11, 14–16, 18, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0110082 A1 (“Brown”).
Claim 1
Brown discloses a method comprising:
receiving an inline note within a document;
Reference is made to FIGS. 2 and 6. As shown, user interface 600 receives a “binding rule” comprising an inline “@” character a user-selected binding rule, inline within a note (the claimed document). Brown ¶¶ 48–49. 
Those reviewing this rejection should take extra care not to confuse Brown’s note with the claimed note. Brown’s “note” does not correspond to the claimed “inline note;” Brown’s “note” corresponds to the claimed document, see Brown ¶ 8, whereas Brown’s “binding rule,” which is entered as inline text within Brown’s note, corresponds to the claimed “inline note.”
communicating content of the inline note and a user identifier associated with an author of the inline note to an intelligence service;
“Notes created by the users U1–UN are transmitted from the user devices to the application server 110.” Brown ¶ 34. 
Regarding the content of the inline note, recall from above that Brown’s note comprises the binding rule. Thus, the user who transmits the note to the application server 110 also effectively transmits the content of the binding rule. 
Regarding the user identifier, “[t]he note is further enriched by the context function operated by the application server 110, which associates one or more context traits with the note,” Brown ¶ 35, the context traits including “a user profile” among other things. Brown ¶ 36. 
at the intelligence service, identifying, from the content of the inline note, one or more agents and a request, the identified one or more agents being the author, one or more person agents, one or more bot agents, or a combination thereof;
“In a preferred embodiment of the present invention, the binding rules comprise one or more publication properties. The publication properties include an audience or privacy level for the note and the location to publish the note.” Brown ¶ 40.
generating a message to each of the one or more agents, the message comprising the request; and communicating the message to the each of the one or more agents over a communication channel;
“A note that is bound to a service is communicated to the service.” Brown ¶ 38.
receiving, at the intelligence service, a response from a corresponding agent of the one or more agents;
“In addition to communicating a note to a service, in an embodiment of the present invention, data can be extracted from the service where the note is bound.” Brown ¶ 38.
storing the response in association with the corresponding agent and the request in a storage resource; and inserting the response into the document tied to the inline note. 
“[T]he extracted data is added to the note,” Brown ¶ 38, which persists in a notes database. See Brown ¶ 50 (“FIG. 6 also shows previously saved notes 660 and 680.”).
Claim 2
Brown discloses the method of claim 1, wherein receiving the inline note within the document comprises:
receiving a trigger indicating content for the inline note. 
“In a preferred embodiment, the user interface 600 allows user entry of . . . a second symbol 620 to designate entry of a binding rule.” Brown ¶ 48.
Claim 3
Brown discloses the method of claim 2, 
wherein the trigger comprises one or more specified characters or comprises content classified as an inherent trigger term. 
“In a preferred embodiment, the user interface 600 allows user entry of . . . a second symbol 620 to designate entry of a binding rule,” such as an “@” sign “to mark a service for a binding rule.” Brown ¶ 48.
Claim 4
Brown discloses the method of claim 1, wherein receiving the inline note within the document comprises:
receiving a command to insert the inline note. 
“In a preferred embodiment, the user interface 600 allows user entry of . . . a second symbol 620 to designate entry of a binding rule,” such as an “@” sign “to mark a service for a binding rule.” Brown ¶ 48.
Claim 5
Brown discloses the method of claim 1, further comprising:
after identifying, from the content of the inline note, the one or more agents and the request, searching the storage resource for an existing response that satisfies the request. 
“In a preferred embodiment, the storage of past user selections enables intelligent and automatic binding of notes to services. Automatic binding of notes to services reduces the need for user input.” Brown ¶ 46.
Claim 6
Brown discloses the method of claim 1, 
wherein the request is a directed request, wherein the identifying, from the content of the inline note, the one or more agents and the request, comprises: 
“In a preferred embodiment of the present invention, the binding rules comprise one or more publication properties. The publication properties include an audience or privacy level for the note and the location to publish the note.” Brown ¶ 40.
identifying associated contact information for a named agent by accessing a contact resource to look up contact information of the named agent. 
“FIG. 2 also shows note N1 published and communicated to associates or friends F1–F3 of user U1. By publishing note N1 to friends F1–F3, an ad hoc community or an ad hoc social network is developed around note N1.” Brown ¶ 40.
Claim 7
Brown discloses the method of claim 1, 
wherein no agent is named in the inline note, wherein the identifying, from the content of the inline note, the one or more agents and the request, comprises: assigning the author of the inline note as the agent and obtaining contact information of the author of the inline note using the user identifier. 
“In an embodiment, a note is automatically bound to one of the suggested services without user selection.” Brown ¶ 40.
Claim 9
Brown discloses the method of claim 1, wherein communicating the message to the each of the one or more agents over the communication channel comprises 
communicating a text message, an email, an instant message, a group chat message, or a group channel conversation. 
“The locations to publish the note includes a private domain of the user, one or more friends F1–F3 of the user, one or more computer-implemented social networks, a blog, an online discussion board, a website, or any combination thereof. FIG. 2 shows note N1 bound 210 to a private journal and bound 220 to an email application. In other words, the binding rules for note N1 indicate that the note should be communicated to the journal service and the email application with the appropriate audience levels.” Brown ¶ 40.
Claim 10
Brown discloses the method of claim 1, wherein inserting the response into the document tied to the inline note comprises:
inserting the response into a comment anchored to the inline note. 
“In addition to communicating a note to a service, in an embodiment of the present invention, data can be extracted from the service where the note is bound and the extracted data is added to the note.” Brown ¶ 38.
Claim 11
Brown discloses the method of claim 1, wherein inserting the response into the document tied to the inline note comprises 
replacing all or some of the content of the inline note with the response. 
“In addition to communicating a note to a service, in an embodiment of the present invention, data can be extracted from the service where the note is bound and the extracted data is added to the note.” Brown ¶ 38. 
Claim 14
Brown discloses 
A system comprising:
“FIG. 1 shows a preferred embodiment of a semantic note taking system 100 according to the present invention.” Brown ¶ 33.
a processing system; one or more computer readable storage media; a communication interface;
“The users U1–UN connect to the application server 110 through any device capable of being communicatively connected to a network, such as the Internet. The user devices can include a computer, a laptop, a personal digital assistant (PDA), a cell phone, a mobile device, or a smart phone. FIG. 1 shows user U1 with a mobile phone 140 that is connected to the application server 110, such as through a wireless network.” Brown ¶ 33.
a content creation application stored on the one or more computer readable storage media that when executed by the processing system directs the processing system to: 
“FIG. 6 shows an example user interface 600 for user creation of a note and user entry of categories and binding rules for the note.” Brown ¶ 48.
receive an inline note within a document;
As shown, user interface 600 receives a “binding rule” comprising an inline “@” character a user-selected binding rule, inline within a note (the claimed document). Brown ¶¶ 48–49. 
communicate content of the inline note and a user identifier associated with an author of the inline note to an intelligence service;
“Notes created by the users U1–UN are transmitted from the user devices to the application server 110.” Brown ¶ 34. 
Regarding the content of the inline note, recall from above that Brown’s note comprises the binding rule. Thus, the user who transmits the note to the application server 110 also effectively transmits the content of the binding rule. 
Regarding the user identifier, “[t]he note is further enriched by the context function operated by the application server 110, which associates one or more context traits with the note,” Brown ¶ 35, the context traits including “a user profile” among other things. Brown ¶ 36. 
receive a response to the inline note from the intelligence service;
“In addition to communicating a note to a service, in an embodiment of the present invention, data can be extracted from the service where the note is bound.” Brown ¶ 38.
and insert the response to the inline note into the document tied to the inline note;
“[T]he extracted data is added to the note,” Brown ¶ 38, which persists in a notes database. See Brown ¶ 50 (“FIG. 6 also shows previously saved notes 660 and 680.”).
and a communication application stored on the one or more computer readable storage media that when executed by the processing system directs the processing system to: 
	receive a message from the communication interface, the message comprising a request for the response; display the message;
“In a preferred embodiment of the present invention, the binding rules comprise one or more publication properties. The publication properties include an audience or privacy level for the note and the location to publish the note,” of which one location may include “a private domain of the user” (e.g., a note the user leaves for himself in a journal). Brown ¶ 40.
receive a selection of response, the selection of response executing an interaction field for the response;
“Importantly, the binding of the note is changeable. In other words, a user can change the binding rules to alter the location where a note is to be bound. In FIG. 2, note N1 is originally bound 210 to a journal but is later bound 230 to Social Network 1,” responsive to the user’s command to change the rules. Brown ¶ 41.
and receive a command to reply within the message, the command generating a communication to the intelligence service providing the response. 
“By publishing note N1 to friends F1–F3, an ad hoc community or an ad hoc social network is developed around note N1. In an embodiment, one or more of the friends F1–F3 can change the note N1. In particular, data can be extracted from one of the friends F1–F3 and the extracted data is added to the note N1.” Brown ¶ 42.
Claim 15
Brown discloses the system of claim 14, 
wherein the inline note is received within the document in response to receiving a trigger indicating content for the inline note. 
“In an embodiment, one or more of the friends F1–F3 can change the note N1.” Brown ¶ 42.
Claim 16
Brown discloses
One or more computer-readable storage media having instructions stored thereon that, when executed by a hardware processor, direct the hardware processor to:
“The semantic note taking system 100 includes an application server 110.” Brown ¶ 33. As shown in FIG. 1, the application server 110 is programed with a plurality of “functions” that drive execution of the application server 110. 
provide an inline-note application programming interface (API) receiving content of an inline note and a user identifier associated with an author of the inline note;
According to the Applicant, “[a]n API is generally a set of programming instructions and standards for enabling two or more applications to communicate with each other.” (Spec. ¶ 30). Brown likewise discloses that its note taking function “operated by the application server 110, allows each of the users U1–UN to create one or more notes. Notes can include text, audio media, visual media, audio-visual media, recorded data, a weblink, a pointer to an information source (e.g. a bookmark), or any other type of data. Notes created by the users U1–UN are transmitted from the user devices to the application server 110.” Brown ¶ 34. The note taking function provides, or may be considered to provide, an API because 
identify, from the content of the inline note received via the inline-note API, one or more agents and a request, the identified one or more agents being the author, one or more named person agents, one or more bot agents, or a combination thereof;
“In a preferred embodiment of the present invention, the binding rules comprise one or more publication properties. The publication properties include an audience or privacy level for the note and the location to publish the note.” Brown ¶ 40.
generate a message to each of the one or more agents, the message comprising the request; communicate the message to the each of the one or more agents over a communication channel;
“A note that is bound to a service is communicated to the service.” Brown ¶ 38.
receive a response from a corresponding agent of the one or more agents;
“In addition to communicating a note to a service, in an embodiment of the present invention, data can be extracted from the service where the note is bound.” Brown ¶ 38.
and store the response in association with the corresponding agent and the request in a storage resource. 
“[T]he extracted data is added to the note,” Brown ¶ 38, which persists in a notes database. See Brown ¶ 50 (“FIG. 6 also shows previously saved notes 660 and 680.”).
Claim 18
Brown discloses the media of claim 16, further comprising instructions that direct the hardware processor to:
provide a response API receiving responses from an interaction field in the message;
“In addition to communicating a note to a service, in an embodiment of the present invention, data can be extracted from the service where the note is bound and the extracted data is added to the note.” Brown ¶ 38.
and provide a forward API receiving one or more suggested agents to generate a forwarded communication to the request, 
“The application server operates a suggestion function for suggesting one or more services where the note can be bound to the user who created the note. FIG. 5 shows the inputs for the suggestion function 510, which can include the content of the note, the categories of the note, the context traits, and/or the user history. Based on these inputs, the suggestion function 510 suggests binding rules 520, such as a list of suggested services where the note can be bound.” Brown ¶ 44.
the forwarded communication being communicated to each of the one or more suggested agents. 
“In an embodiment, a note is automatically bound to one of the suggested services without user selection.” Brown ¶ 46.
Claim 19
Brown teaches the media of claim 16, wherein the instructions that direct the hardware processor to identify, from the content of the inline note, the one or more agents and the request, direct the hardware processor to:
determine whether the content of the inline note includes a named person agent or bot agent;
“In a preferred embodiment of the present invention, the binding rules comprise one or more publication properties. The publication properties include an audience or privacy level for the note and the location to publish the note.” Brown ¶ 40.
if the content of the inline note is determined to include the named person agent, perform a look up of the named person agent to obtain contact information of the named agent, wherein the message for the named person agent is communicated over the communication channel using the contact information of the named person agent;
“FIG. 2 also shows note N1 published and communicated to associates or friends F1–F3 of user U1. By publishing note N1 to friends F1–F3, an ad hoc community or an ad hoc social network is developed around note N1.” Brown ¶ 40. Or, as another example, “[i]n FIG. 12A, user U1 creates a note 1220 on a user device 1210. The note 1220 includes an identification of a product and binding rules that indicate it is to be bound to retailers R1, R2, and RN. The note 1220 is communicated to the retailers R1, R2, and RN based on the binding rules.” Brown ¶ 62.
if the content of the inline note is determined to include the bot agent, communicate the message to the bot agent; 
“For example . . . a note bound to a research application can include data for analysis by the research application.” Brown ¶ 38 (emphasis added).
and if the content of the inline note is determined to not include the named person agent or bot agent, perform one or both of: 1) sending a request to a bot framework to determine whether any existing bots can provide response; 2) obtaining contact information of the author associated with the user identifier; wherein the message is communicated over the communication channel using the contact information of the author. 
“FIG. 2 shows note N1 bound 210 to a private journal and bound 220 to an email application. In other words, the binding rules for note N1 indicate that the note should be communicated to the journal service.” Brown ¶ 40. Notably, in some embodiments, “a note is automatically bound to one of the suggested services without user selection.” Brown ¶ 40. 

II.	BERESFORD-WOOD DISCLOSE AT LEAST CLAIMS 16 AND 17.
Claims 16 and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0012614 A1 (“Beresford-Wood”).
Claim 16
Beresford-Wood discloses:
One or more computer-readable storage media having instructions stored thereon that, when executed by a hardware processor, direct the hardware processor to:
“FIG. 2 is an example architecture diagram for a computer implemented due diligence system. A due diligence system 200 includes various application programming interfaces (APIs) 202 (e.g., software) that configures or programs a processor (e.g., a CPU of a processing system) to function in a certain manner.” Beresford-Wood ¶ 51; see also Beresford-Wood ¶ 133.
provide an inline-note application programming interface (API) receiving content of an inline note and a user identifier associated with an author of the inline note;
As shown in FIG. 2, the system 200 provides an “Annotation Routing API.” Beresford-Wood ¶ 51.  After an “assigning user” creates an annotation (or “DDDI”) for a selected portion of a document, see Beresford-Wood ¶¶ 81–82, “the viewer on the user's computing resource sends the Document ID, Page Number, and details of the annotation,” and then, “the business logic layer routes this data to the Annotation Routing API.” Beresford-Wood ¶ 85.
identify, from the content of the inline note received via the inline-note API, one or more agents and a request, the identified one or more agents being the author, one or more named person agents, one or more bot agents, or a combination thereof;
“The user is presented with a displayed list of users in step 720 that the created DDDI may be assigned to. The assigning user selects one of the displayed users in step 722.” Beresford-Wood ¶ 82.
generate a message to each of the one or more agents, the message comprising the request; 
“In step 740, the Annotation Routing API invokes the User Notification API. This invocation may, in turn, cause the User Notification API to send an email to all recipients to whom the Dynamic Due Diligence item has been assigned.” Beresford-Wood ¶ 88.
communicate the message to the each of the one or more agents over a communication channel;
“In step 744, an assignee user receives a dynamic due diligence item notification that indicates that an item has been assigned to him/her.” Beresford-Wood ¶ 89.
receive a response from a corresponding agent of the one or more agents; and
“In certain example embodiments, either immediately on or after reviewing the assigned annotation and page contents, the user can provide a supplemental response in the form of a text based response (e.g., in addition to [an] acknowledgement response) in step 764.” Beresford-Wood ¶ 95. “This updated information is then sent to the server in step 766. For example, the Custom Viewer may send the Document ID, AnnotationID, the date of Acknowledgement, and Response to the server.” Beresford-Wood ¶ 96.
store the response in association with the corresponding agent and the request in a storage resource.
“In any event, in step 768, the server receives the sent information via the Web Services application layer and/and the business logic layer and routes the data to the Annotation Routing API. The Annotation Routing API then stores the Acknowledgment and Response in the Dynamic Due Diligence Database.” Beresford-Wood ¶ 97.
Claim 17
Beresford-Wood discloses the media of claim 16, further comprising instructions that direct the hardware processor to:
provide a document status API for requesting and receiving status information on outstanding responses to requests for a particular document or user identifier;
After opening a document, “the Custom Viewer may poll the system's Web Services layer at regular intervals (e.g., every 15 seconds) to check for updates made to the document.” Beresford-Wood ¶ 99. “In the web services layer of the system, as part of these checks, a call is made to the DynDueDil Response API, which pulls data from the Dynamic Due Diligence Database to determine when one or more assignees have ‘Acknowledged’ and/or responded to the Dynamic Due Diligence item. Such details are then streamed to the Custom Viewer via the Annotation Routing API.” Beresford-Wood ¶ 100.
in response to a request via the document status API, identify responses to the requests for the particular document or user identifier from the storage resource; and respond with the responses;
“Accordingly, in the Viewer, the Dynamic Due Diligence Assignment tool provides an updated status of a given Dynamic Due Diligence item, showing the Dynamic Due Diligence item creator and for each assignee: 1) the Acknowledgement Status (Acknowledged Yes/No and, if Yes, the date may be displayed) in step 778; and 2) the response, if any, typed in by the assignee in step 780.” Beresford-Wood ¶ 101.
provide a user status API for requesting and receiving information on outstanding requests to a particular user; 
“In step 710E, the Custom Viewer requests annotations (e.g., associated dynamic due diligence items) belonging to the user for display in the requested document.” Beresford-Wood ¶ 77.
and in response to a request via the user status API, identify requests associated with the particular user; 
“In response, the server pulls this data from the Annotations database for annotations associated with the document in step 710F. The system also determines which DDDIs are associated with the requesting user for this document from the Dynamic Due Diligence Database in step 710G.” Beresford-Wood ¶ 77.
and respond with the requests.
“All of this collected information is then sent hack to the document viewer (e.g., via the Document Annotation Streaming API) on the user's computing resource.” Beresford-Wood ¶ 77.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	BROWN AND GRUBER TEACH CLAIM 8.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Brown as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0311997 A1 (“Gruber”).
Claim 8
Brown teaches the method of claim 1, 
wherein no agent is named in the inline note, wherein the identifying, from the content of the inline note, the one or more agents and the request, comprises: communicating the request to a set of 
“In an embodiment, a note is automatically bound to one of the suggested services without user selection.” Brown ¶ 40.
Brown does not explicitly disclose that the set of agents are “bots,” nor does Brown explicitly set its binding function based on whichever “of the set of bot agents that responds to the request as the agent.”
Gruber, however, teaches a method of assigning a service provider (the claimed “bot agent”) to a user’s request (the claimed note), among a plurality of service providers,
wherein no agent is named in the inline note, 
As shown in Figure 3B, a digital assistant 326 (analogous to the claimed intelligence service) receives a user request. Gruber ¶ 62. The input does not mention or name any entities, but instead, includes a natural language command, “such as ‘book a restaurant at 7 pm.’” See Gruber ¶ 115.
wherein the identifying, from the content of the inline note, the one or more agents and the request, comprises: communicating the request to a set of bot agents; 
“The digital assistant 326 sends the user input to two or more third party service providers, and receives an acknowledgement indicating whether a respective third party service provider is available.” Gruber ¶ 89.
and assigning any of the set of bot agents that response to the request as the agent. 
“In some embodiments, the digital assistant 326 determines that only one third party service provider is available and select[s] the available third party service provider. In some embodiments, the digital assistant 326 determines that a particular service provider has provided the acknowledgement faster than the remainder of the multiple third party service providers, and selects the particular service provider.” Gruber ¶ 89.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Brown’s binding rules by adding Gruber’s set of bot agents as one or more of the possible services with which to bind a note, and in so doing, automatically assign whichever bot properly responds to Brown’s binding rule (as also taught by Gruber). One would have been motivated to combine Gruber with Brown because “while numerous third party systems and services currently exist, there is no efficient means for a digital assistant system to integrate efficiently with such third party computer systems and services.” Gruber ¶ 4.
II.	BROWN AND REYNOLDS TEACH CLAIMS 12 AND 13.
Claims 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Brown as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2004/0049539 A1 (“Reynolds”).
Claim 12
Brown teaches the method of claim 1, but does not appear to explicitly disclose using the exact format specified by claim 12.
Reynolds, however, teaches a method similar to claim 1, wherein the communicating of the content of the inline note and the user identifier associated with the author of the inline note to the intelligence service comprises: 
sending the content and the user identifier to an application programming interface (API) of the intelligence service in a format including agent name, request, and sender, the agent name and request being from the content of the inline note and the sender being the user identifier. 
“FIG. 5 illustrates content 6300 and 6600 of user chat message 6100 and verbol chat message 6500, respectively. Content 6300 of user chat message 6100 comprises the following fields: a) a user name indicating the name of the participant who generated the-message; b) a timestamp indicating when the message was generated, and c) an arbitrary message content that the user entered. Content 6600 of verbol chat message 6500 also comprise the user name field and the time stamp field. In addition, verbol chat message 6500 also comprises a designated prefix field (the string ‘VERBOL!’ in one possible embodiment), a recognized verbol command field (such as ‘BROWSE’, ‘REVISE’, or ‘CREATE’), and a set of command arguments (such as a URL).” Reynolds ¶ 94.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the format specified in Reynolds’s disclosure when implementing Brown’s binding rules. One would have been motivated to combine Reynolds with Brown because of the lack of a “satisfactory framework within the Web either to assist participants [of a collaborative document] in understanding, reviewing, accepting, or performing [their] roles [in the collaboration], or to implement systems or methods by which those roles may be objectively specified and carried out automatically or semi-automatically by intelligent artificial agents.” Reynolds ¶ 5.
Claim 13
Brown, as combined with Reynolds, teaches the method of claim 12, 
wherein the API further receives information of the document or application. 
“In an embodiment, the binding rules of a note are automatically determined based at least partially on one or more categories of the note, one or more context traits, the content of the note, the user history, or any combination thereof.” Brown ¶ 37.
III.	BROWN AND QUINE TEACH CLAIM 20.
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Brown as applied to claim 19 above, and further in view of U.S. Patent Application Publication No. 2002/0023138 A1 (“Quine”).
Claim 20
Brown teaches the media of claim 19, but does not explicitly disclose what should be done if the content of the inline notes includes the named person agent or bot agent and the named person agent or bot agent is not found during the look up.
Quine, however, teaches instructions wherein:
if the content of the inline notes includes the named person agent or bot agent and the named person agent or bot agent is not found during the look up, the instructions direct the hardware processor to: send the request to a bot framework or to contact information associated with the user identifier of the author. 
As shown in FIG. 2, in steps 100–102, a sender attempts to send an email to a named recipient, but “[i]f the account is not a valid account (e.g., quine@luv-npi.com) then the identified e-mail server 26 (e.g., luv-npi.com) rejects the request (step 108) and sends a MAIL-DAEMON message 510 (FIG. 5b) to the sender's 14 e-mail server 18 indicating that the message is not deliverable (step 110). The sender's e-mail server 18 then sends a message to the sender 14 that the attached e-mail message is undeliverable.” Quine ¶ 47.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown’s binding rules to handle unknown recipients of the binding rules by returning the note to its author, thereby notifying him or her of the error, as taught by Quine. One would have been motivated to combine Quine with Brown because this solution provides a more effective means for correcting the problem. See Quine ¶ 6.
OTHER PERTINENT ART
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 20180359132 A1 discloses a method for integrating computer executed service platform with multiple channels involves enabling one or more processors to transmit output based on result data through transition layer of client-side device
US 20020175955 A1 discloses a graphical user interface for computer system, displays list retrieved in response to designated action with added commands, on computer display in vicinity of object
US 20110035453 A1 discloses a method for applying rules to instant messages communicated between devices e.g. personal computer, involves performing preset action based on text of instant message if rule condition applied to recognized text of message is satisfied
US 20120245925 A1 discloses a text analyzing method, involves tokenizing text to yield units by tokenization unit, segmenting units of text to yield another text, and providing message for former text to perform purpose based on correlated grammar rule
US 20130110940 A1 discloses a method for setting e.g. location-based reminder, from within instant messaging application for communication between online users to allow e.g. user to chat with buddies, involves sending instant message including condition for reminder
US 20140089417 A1 discloses a electronic device e.g. laptop computer, for handling e.g. text message, has processor for determining whether conditions of communication are satisfied and outputting notification of communication part when conditions are satisfied
US 20140181697 A1 discloses a computer system for providing communication between users of e.g. patent seminar folder for tablet computer, has processor for initiating communication between available users in response to receiving request from first user
US 20140279996 A1 discloses a method for outputting crowd-sourced answer to information need of user in computing device such as laptop computer, involves outputting answer to information need based on responses to task from first crowd workers
US 20150264180 A1 discloses a method for providing work distribution service in platform as service field, involves controlling processing unit of work distribution platform to assign priority to item of external system, where workflow instruction is managed by system
US 20160050221 A1 discloses a non-transitory machine-readable medium for automatically verifying factual correctness of statement, has set of instructions for associating indication of fact checking results with post for automatically arranging board on device
US 20160219003 A1 discloses a method for providing third party app through email user interface for providing access to email to perform various tasks, involves executing third party app within email user interface, where third party app is executed
US 20170097765 A1 discloses a method to provide service while inputting content in application through virtual keyboard program, involves composing and executing code according to selected service to run second application for obtaining new contents
US 20200168218 A1 discloses a method for utilizing multiple artificial intelligence (ai) service providers by dialog management system, involves forwarding answer to channel adapter and providing answer for output by channel adapter
US 6438564 B1 discloses a general discussion and in-line discussion display method involves calculating signature for possible location in document for in-line discussion and displaying in-line discussion if signature matches identifier
US 6950982 B1 discloses a method for annotating document in document management system, involves performing action required by content of annotation by document management system, if annotation requires action
US 8984080 B1 discloses a system for facilitating user configured assistance request communicated through chat session, has space module that is responsive to assistance command generated and executes first assistance command in virtual space.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST. The Examiner may also be reached via e-mail at Justin.Blaufeld@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. WARNING: The Examiner does not have access to this fax number; faxes sent to this number may simply be added to the file wrapper, and only after a significant processing delay. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.​gov/​patents/​docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176